Case: 22-50060         Document: 00516577141             Page: 1      Date Filed: 12/13/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                                United States Court of Appeals
                                                                                         Fifth Circuit
                                       No. 22-50060
                                     Summary Calendar                                  FILED
                                                                               December 13, 2022
                                                                                  Lyle W. Cayce
   United States of America,                                                           Clerk

                                                                      Plaintiff—Appellee,

                                             versus

   Jerry Ornelas,

                                                                  Defendant—Appellant.


                      Appeal from the United States District Court
                           for the Western District of Texas
                               USDC No. 7:21-CR-244-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Jerry Ornelas pleaded guilty to possessing methamphetamine with the
   intent to distribute it, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B), and
   possessing a firearm in furtherance of that offense, in violation of 18 U.S.C.
   § 924(c). The district court sentenced him to consecutive imprisonment
   terms of 87 months on the drug possession and 60 months on the firearm



          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-50060     Document: 00516577141          Page: 2    Date Filed: 12/13/2022




                                   No. 22-50060


   possession, to be followed by concurrent five-year terms of supervised
   release.
          For the first time on appeal, Ornelas challenges the condition of his
   supervised release which provides that, if the probation officer determines
   that Ornelas presents a risk to another person, the probation officer may
   require Ornelas to notify the person of that risk and may contact the person
   to confirm that notification occurred. Ornelas contends that this condition
   constitutes an impermissible delegation of judicial authority to the probation
   officer. He concedes that this argument is foreclosed by our recent decision
   in United States v. Mejia-Banegas, 32 F.4th 450 (5th Cir. 2022), but he raises
   the issue to preserve it for further review. The Government has filed an
   unopposed motion for summary affirmance, asserting that Ornelas’s claim is
   foreclosed by Mejia-Banegas.
          In Mejia-Banegas, we held that such a risk-notification condition did
   not impermissibly delegate judicial authority, plainly or otherwise. 32 F.4th
   at 451-52. The parties are thus correct that the issue is foreclosed, and the
   Government is correct that summary affirmance is appropriate.             See
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          The Government’s motion for summary affirmance is GRANTED,
   and the district court’s judgment is AFFIRMED.




                                         2